Citation Nr: 1342188	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  09-28 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to September 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has been transferred to the RO in Manila, the Republic of the Philippines.

The Veteran requested a hearing before the Board in his VA Form 9 dated in August 2009.  The hearing was scheduled for February 2013.  The Veteran was notified by letter sent to his address of record in December 2012.  However, the Veteran failed to report for the hearing.  As such, his hearing request is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before a decision may be rendered with respect to the claim for entitlement to service connection for sleep apnea.  A VA examination and medical opinion is required to determine the nature and etiology of the claimed disability.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
In this case, the Veteran has provided competent lay evidence that an association may exist between his sleep apnea and active duty service.  In statements dated throughout the claims period, the Veteran, his wife, and daughter reported that he experienced symptoms of sleep apnea, to include excessive snoring.  Since 2003, ten years after his period of active service ended, there are private medical records showing diagnosis and treatment for sleep apnea.  Also, there is a record in the Veteran's service treatment records that he underwent nasal septal reconstruction in October 1983, during the Veteran's time in service.  Before the surgical procedure, the clinical note indicated that the Veteran was evaluated with a "severe nasal obstruction with snoring."

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the etiology of his claimed sleep apnea.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  

After physically examining the Veteran and reviewing the complete claims file, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present sleep apnea was incurred in or aggravated by any incident of active service, to include the lay reports of symptoms during service and the nasal septal reconstruction procedure that the Veteran underwent during service in October 1983 after experiencing nasal obstruction and snoring.

The rationale for all opinions expressed should also be provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


